EXHIBIT 10.2 EXHIBIT "A" "Borrowing Base" shall mean (i) 75% (or such lesser percentage as shall be determined by Lender from time to time) of the Eligible Accounts plus (ii) the lesser of (a) 45% (or such lesser percentage as shall be determined by Lender from time to time) of the Eligible Inventory or (b) $2,000,000; provided, however, if no Borrowing Base Certificate has been delivered as and when required by Section 5.1 (g) hereof, the Borrowing Base shall be deemed to be zero until the Borrowing Base Certificate has been delivered with respect to the Borrowing Base as of the end of the immediately preceding month. "Eligible Accounts" shall mean the gross outstanding balance (less all fees and other amounts which are unearned, and less all sale, excise taxes or similar taxes) of those Accounts of the Borrowers which are satisfactory to the Lender and with respect to which, the Lender has a valid and perfected first priority and only security interest, there is no violation of the negative, affirmative or collateral covenants or other provisions of this Agreement or any other Loan Document and which the Lender deems to be Eligible Accounts based on such credit, collateral and other considerations as the Lender may deem appropriate.
